991 F.2d 811
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.James A. MANGAN, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 93-5074.
United States Court of Appeals, Federal Circuit.
March 22, 1993.

Before ARCHER, Circuit Judge, FRIEDMAN, Senior Circuit Judge, and MICHEL, Circuit Judge.
ON MOTION
MICHEL, Circuit Judge.

ORDER

1
The United States moves to dismiss the appeal of James A. Mangan because it was untimely.   Mangan has not filed a response.


2
On November 30, 1992, the Court of Federal Claims issued a final judgment in Mangan's case.   Sixty-three days later, on February 1, 1993, Mangan filed a notice of appeal.


3
Pursuant to Fed.R.App.P. 4(a)(1), Mangan was required to file a notice of appeal within 60 days of final judgment.   The 60-day period is "mandatory and jurisdictional."   Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 61 (1982).


4
Accordingly,

IT IS ORDERED THAT:

5
The United States' motion to dismiss is granted.